Exhibit 10.17

ARTHUR J. GALLAGHER & CO.

SEVERANCE PLAN

(effective September 15, 1997,

as amended and restated effective January 1, 2009)

ARTHUR J. GALLAGHER & CO. (ILLINOIS) previously adopted the ARTHUR J.
GALLAGHER & CO. SEVERANCE PLAN (hereinafter the “Plan”), effective September 15,
1997 for the benefit of eligible employees of the Employer. The Plan is hereby
amended and restated, effective January 1, 2009. For purposes of this Plan,
“Employer” means Arthur J. Gallagher & Co. (the “Company”), each United States
affiliate of the Company, and each wholly-owned United States subsidiary of the
Company which adopts this Plan with the written consent of the President of the
Company.

The Plan is an unfunded welfare benefit plan for purposes of the Employee
Retirement Income Security Act of 1974, as amended (hereinafter “ERISA”) and a
severance pay plan within the meaning of United States Department of Labor
regulations section 2510.3-2(b). The Plan supersedes any prior Employer
severance plans, programs or policies covering eligible employees, both formal
and informal.

 

1. PURPOSE OF THE PLAN

The purpose of the Plan is to provide an “eligible employee” (as hereinafter
defined) with severance pay for a specified period of time in the event that
his/her employment is involuntarily terminated by the Employer for lack of work,
rearrangement of work, or reduction in workforce, as determined in the sole
discretion of the Company’s Vice President & Chief Human Resources Officer. As
used herein, the term “Vice President & Chief Human Resources Officer” shall
include any person serving as the officer of the Company principally responsible
for the Company’s human resource or personnel functions.

 

2. ELIGIBLE EMPLOYEES

“Eligible employee” means a person in an employee-employer relationship with the
Employer who is classified by the Employer as either a regular full-time
employee or a regular part-time employee, but excluding (i) any employee covered
by an agreement with the Employer which provides for the payment of severance or
salary continuation (whether such terms are used or not in such agreement) in
the event of the termination of the employment of the employee, (ii) any
independent contractor, (iii) any consultant, (iv) any person performing
services for the Employer under an independent contractor or consultant
agreement, purchase order, supplier agreement or any other form of agreement
which the Employer enters into for services, (iv) any “leased employee” as
defined in Section 414(n) of the Internal Revenue Code, (vi) any contract
employee, temporary employee, or  any employee classified by the

 

Page 1 of 9



--------------------------------------------------------------------------------

Employer other than as a regular full-time employee or regular part-time
employee, or (vii) any employee covered by a collective bargaining agreement
unless such collective bargaining agreement provides for their coverage under
the Plan. For all purposes of the Plan, “regular part-time employee” means an
employee regularly scheduled to work less than thirty (30) hours per week.

 

3. CONDITIONS OF INELIGIBILITY

An otherwise eligible employee shall not be eligible for severance pay under the
Plan if:

 

  (a) an eligible employee ceases to be an eligible employee as defined in the
Plan;

 

  (b) the eligible employee’s employment with the Employer terminates by reason
of death, conduct leading to immediate termination or discharge for good reason,
as determined in the sole discretion of the Company’s Vice President & Chief
Human Resources Officer;

 

  (c) the eligible employee’s employment with the Employer terminates due to
retirement, resignation, job abandonment, or failure to complete three
(3) months of employment;

 

  (d) employment with the Employer is involuntarily terminated after the
eligible employee refuses a position at the same Employer location at which the
eligible employee is then employed or some other location of the Company or any
other Employer provided that such position (i) is located within fifty
(50) miles from the Employer location at which the eligible employee is then
employed and (ii) pays similar base pay (i.e., the current base pay level or a
greater base pay level or within ten percent (10%) of the current base pay level
if the eligible employee is changed to a lesser base pay level);

 

  (e) the eligible employee is employed in an Employer operation, facility,
business segment or part thereof which is sold, leased or otherwise transferred.
In each such situation, a severance arrangement, if any, may be provided in the
sole discretion of the Vice President & Chief Human Resources Officer of the
Company;

 

  (f) the eligible employee is entitled to a benefit from a disability benefit
plan sponsored by the Company;

 

  (g) the eligible employee remains on an authorized leave of absence, provided
however, that an eligible employee who returns from an authorized leave of
absence of three (3) months or less and who cannot be placed in employment with
the Employer shall be eligible for severance pay under the Plan;

 

  (h) the eligible employee leaves employment with the Employer prior to the
date authorized by the Employer;

 

Page 2 of 9



--------------------------------------------------------------------------------

  (i) the eligible employee’s employment with the Employer is terminated under
the terms of any form of group reorganization/restructuring benefit plan or
program sponsored by the Employer; or

 

  (j) the Plan is terminated.

The foregoing list of conditions is intended to be illustrative and may not be
all inclusive; the Plan Administrator will determine in the Plan Administrator’s
sole discretion whether an eligible employee is eligible for severance pay under
the Plan.

 

4. SEVERANCE PAY

In exchange for providing the Company with a valid Waiver and General Release
Agreement, an employee who is eligible for severance pay under the Plan will
receive severance pay in accordance with the following table; provided that in
no event shall the amount of severance pay payable to any employee exceed 52
weeks of pay:

 

Eligible Employee’s Complete Years of Service

  

Weeks of Severance Pay

At least three (3) months, but less than three (3) years    Two (2) weeks of pay
At least three (3) years, but less than five (5) years    One (1) week of pay
for each year of service At least five (5) years, but less than ten (10) years
  

One and one-half (1 1/2) weeks of pay for each year of service

Ten (10) or more years    Two (2) weeks of pay for each year of service

An eligible employee’s “years of service” for all purposes of the Plan shall be
determined from the eligible employee’s last date of hire, including the date of
hire of the employee by a previous employer that was acquired by the Company, in
either case as determined in accordance with the Employer’s personnel records,
and equal to the number of whole years of service between such date and the date
of the employee’s termination of employment.

For all purposes of the Plan, (i) a “week of pay” for a regular full-time or
regular part-time salaried eligible employee shall be determined by using
his/her regular base salary compensation rate on his/her date of termination of
employment with the Employer, and (ii) a “week of pay” for a regular full-time
or regular part-time hourly paid eligible employee shall be determined by using
his/her hourly pay rate on his/her date of termination of employment with the
Employer multiplied times his/her regularly scheduled number of work hours per
week in accordance with the records of the Human Resources Department.

The Vice President & Chief Human Resources Officer of the Company may, in
his/her sole discretion, in writing, enhance the amount of severance pay which
an eligible employee is eligible to receive over the amount of severance pay
described above and/or make available one or more forms of supplemental
severance benefit.

 

Page 3 of 9



--------------------------------------------------------------------------------

The consideration for the voluntary Waiver and General Release Agreement shall
be the severance pay (and, if applicable, any enhancement thereto and/or any
supplemental severance benefit) which the eligible employee would otherwise not
be eligible to receive.

 

5. PAYMENT OF SEVERANCE PAY

Severance pay generally will be paid in a lump sum within 60 days after the
eligible employee’s date of termination of employment; provided that the seven
(7) day revocation period for a signed Waiver and General Release Agreement has
passed. The Employer reserves the right in its sole discretion to pay severance
pay in accordance with the Employer’s regular payroll payment schedule beginning
within 60 days after the eligible employee’s date of termination of employment
and payable only if the seven (7) day revocation period for a signed Waiver and
General Release Agreement has passed; provided that such discretion shall not
apply to any portion of severance pay that would be considered deferred
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”). All legally required taxes and any sums owing to
the Employer shall be deducted from Plan severance pay payments.

In the event that an eligible employee who is receiving payment of severance pay
under the Plan is reemployed by an Employer, the payment of severance pay under
the Plan shall cease as of the date his/her reemployment begins. Also, if an
eligible employee has received his/her severance pay in one lump sum and is
reemployed by an Employer during a period of time during which he/she would have
been receiving severance pay if paid to him/her in installments, he/she shall be
required to repay to the Employer that portion of the lump sum payment
attributable to the period of time from the date his/her reemployment begins to
the date he/she would have received his/her last installment payment of
severance pay.

 

6. WAIVER AND RELEASE AGREEMENT

In order to receive the severance pay (and, if applicable, any enhancement to
severance pay and/or any supplemental severance benefit) available under the
Plan, an eligible employee must submit a signed Waiver and General Release
Agreement form to the Plan Administrator on or within forty-five (45) days of
his/her date of termination of employment. The required Waiver and Release
Agreement shall be substantially in the form attached hereto as Attachment I. An
eligible employee may revoke his/her signed Waiver and Release Agreement within
seven (7) days of his/her signing the Waiver and General Release Agreement.

Any such revocation must be made in writing and must be received by the Plan
Administrator within such seven (7) day period. An eligible employee who timely
revokes his/her Waiver and General Release Agreement shall not be eligible to
receive any severance pay under the Plan. An eligible employee who timely
submits a signed Waiver and General Release Agreement form and who does not
exercise his/her right of revocation shall be eligible to receive severance pay
under the Plan.

Eligible employees shall be advised to contact their personal attorney at their
own expense to review the Waiver and General Release Agreement form if they so
desire.

 

Page 4 of 9



--------------------------------------------------------------------------------

7. PLAN ADMINISTRATION

The Company’s Vice President & Chief Human Resources Officer shall serve as the
“Plan Administrator” of the Plan and the “named fiduciary” within the meaning of
such terms as defined in ERISA. The Plan Administrator shall have the
discretionary authority to make final determinations of eligibility for
Plan benefits and to construe the terms of the Plan, including the making of
factual determinations. The decisions of the Plan Administrator shall be final
and conclusive with respect to all questions concerning the administration of
the Plan. The Plan Administrator may delegate to other persons responsibilities
for performing certain of the duties of the Plan Administrator under the terms
of the Plan and may seek such expert advice as the Plan Administrator deems
reasonably necessary with respect to the Plan. The Plan Administrator shall be
entitled to rely upon the information and advice furnished by such delegates and
experts, unless actually knowing such information and advice to be inaccurate or
unlawful.

The Plan Administrator shall establish and maintain a reasonable claims
procedure, including a procedure for appeal of denied claims. In no event shall
an eligible employee or any other person be entitled to challenge a decision of
the Plan Administrator in court or in any other administrative proceeding unless
and until the claim and appeals procedures established under the Plan have been
complied with and exhausted.

In the event of a group termination, as determined in the sole discretion of the
Plan Administrator, the Plan Administrator or its designee shall furnish
affected eligible employees with such additional information as may be required
by law.

 

8. AMENDMENT/TERMINATION/VESTING

Eligible employees do not have any vested right to severance pay under the Plan
and Arthur J. Gallagher & Co. (Illinois) reserves the right in its sole
discretion to amend or terminate the Plan at any time, retroactively or
otherwise, either by resolution of its Board of Directors or in a writing signed
by the President or Chief Executive Officer of Arthur J. Gallagher & Co.
(Illinois).

 

9. NO ASSIGNMENT

Severance pay payable under the Plan shall not be subject to anticipation,
alienation, pledge, sale, transfer, assignment, garnishment, attachment,
execution, encumbrance, levy, lien, or charge, and any attempt to cause such
severance pay to be so subjected shall not be recognized, except to the extent
required by law.

 

Page 5 of 9



--------------------------------------------------------------------------------

10. CONFIDENTIAL INFORMATION

Eligible employees may have access to trade secrets and other confidential and
proprietary information (hereinafter “Confidential Information”) with regard to
the business of the Employer. Confidential Information includes without
limitation, trade secrets, financial results and other information relating to
the Employer’s practices in human resources, personnel, including salary
programs, accounting, marketing, advertising, promotion, selling and
distributing, price lists, customer lists, and research. Recognizing that the
disclosure or improper use of such Confidential Information will cause serious
and irreparable injury to the Employer, eligible employees with such access
acknowledge that (i) they will not at any time, directly or indirectly, disclose
Confidential Information to any third party or otherwise use such Confidential
Information for their own benefit or the benefit of others, (ii) payment of
severance pay under the Plan shall cease if an eligible employee discloses or
improperly uses such Confidential Information, and (iii) retention of severance
pay under the Plan is conditioned upon the eligible employee not disclosing or
improperly using such Confidential Information.

 

11. RECOVERY OF PAYMENTS MADE BY MISTAKE

An eligible employee shall be required to return to the Employer any severance
pay payment, or portion thereof, made by a mistake of fact or law.

 

12. REPRESENTATIONS CONTRARY TO THE PLAN

No employee, officer, or director of the Company or any other Employer has the
authority to alter, vary, or modify the terms of the Plan except by means of an
authorized written amendment to the Plan. No verbal or written representations
contrary to the terms of the Plan and its written amendments shall be binding
upon the Plan, the Plan Administrator, the Company, or any other Employer.

 

13. NO EMPLOYMENT RIGHTS

The Plan shall not confer employment rights upon any person. No person shall be
entitled, by virtue of the Plan, to remain in the employ of the Employer and
nothing in the Plan shall restrict the right of the Employer to terminate the
employment of any eligible employee or other person at any time.

 

14. PLAN FUNDING

No eligible employee shall acquire by reason of the Plan any right in or title
to any assets, funds, or property of the Company or any other Employer. Any
severance pay benefits which become payable under the Plan are unfunded
obligations of the Employer and shall be paid from the general assets of the
Employer. No employee, officer, director or agent of the Company or any other
Employer guarantees in any manner the payment of Plan severance pay.

 

Page 6 of 9



--------------------------------------------------------------------------------

15. APPLICABLE LAW

The Plan shall be governed and construed in accordance with ERISA and in the
event that any reference shall be made to State law, the internal laws of the
State of Illinois shall apply.

 

16. SEVERABILITY

If any provision of the Plan is found, held or deemed by a court of competent
jurisdiction to be void, unlawful or unenforceable under any applicable statute
or other controlling law, the remainder of the Plan shall continue in full force
and effect.

 

17. PLAN YEAR

The ERISA plan year of the Plan shall be the twelve month period commencing on
January 1 of each year.

 

18. MANDATED PAYMENTS

The severance pay and, if applicable, any supplemental severance benefit,
available under the Plan are the maximum made available by an Employer in the
event of involuntary termination of employment. To the extent that a federal,
State or local law may mandate an Employer to make a payment to an eligible
employee because of involuntary termination of employment or in accordance with
a plant closing law, the severance pay and, if applicable, any supplemental
severance benefit, available under the Plan may, in the sole discretion of the
Plan Administrator, be reduced by the amount of such mandated payment.

 

19. MISCELLANEOUS PROVISIONS

All Employer property (including, but not limited to, computers and computer
related equipment, Confidential Information, keys, credit cards, documents and
records, identification cards, equipment, car/mobile telephones, parking
stickers, and Company cars) must be returned by an eligible employee as of
his/her date of termination of employment with the Employer in order for such
eligible employee to commence receiving severance pay under the Plan.

All pay and other benefits (except Plan severance pay) payable to an eligible
employee as of his/her date of termination of employment with the Employer
according to the established policies, plans, and procedures of the Employer
shall be paid in accordance with the terms of those established policies, plans,
and procedures. In addition, any benefit continuation or conversion rights which
an eligible employee has as of his/her date of termination of employment with
the Employer according to the established policies, plans, and procedures of the
Employer shall be made available to him/her.

 

20. SECTION 409A

The payments pursuant to this Plan are intended to be exempt from Section 409A
of the Code, to the maximum extent possible, under either the separation pay
exemption pursuant to Treasury regulation §1.409A-1(b)(9)(iii) or as short-term
deferrals pursuant to Treasury regulation §1.409A-1(b)(4), and for such purpose
each payment under the Plan shall be considered a separate payment. All
references in the Plan to an employee’s “termination of employment” shall be
deemed to refer to such employee’s “separation from

 

Page 7 of 9



--------------------------------------------------------------------------------

service,” within the meaning of Section 409A of the Code. Notwithstanding any
other provision in the Plan, if an employee is a “specified employee,” as
defined in Section 409A of the Code, as of the date of the employee’s separation
from service, then to the extent any amount payable under this Plan
(i) constitutes the payment of nonqualified deferred compensation, within the
meaning of Section 409A of the Code, (ii) is payable upon the employee’s
separation from service and (iii) under the terms of the Plan would be payable
prior to the six-month anniversary of the employee’s separation from service,
such payment shall be delayed until the earlier to occur of (a) the six-month
anniversary of the separation from service or (b) the date of the employee’s
death.

 

Page 8 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Severance Plan (effective September 15, 1997, as
amended and restated effective January 1, 2009) has been executed the 31st day
of December, 2008.

 

ARTHUR J. GALLAGHER & CO. (ILLINOIS) By  

/s/ J. Patrick Gallagher

  J. Patrick Gallagher, Jr.   President

 

Page 9 of 9